Citation Nr: 1434414	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially requested a hearing on his VA Form 9.  In April 2009, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2013).  

Additional evidence has been associated with the claims file following the January 2013 Supplemental Statement of the Case.  The additional records are not relevant and the VA medical treatment records are duplicative and redundant of the evidence already associated with the claims file and considered by the Agency of Jurisdiction (AOJ).  A waiver of initial AOJ review is not required.  


FINDING OF FACT

The most probative evidence of record does not establish a nexus between the Veteran's sleep apnea and active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The Veteran's service treatment records, private medical treatment records, and VA medical treatment records have been associated with the claims file.  Updated VA medical treatment records were obtained and associated with the claims file in compliance with the Board's June 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran was sent a letter requesting that he identify any private treatment records that were not already of record.  The Veteran did not respond.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board's remand directive was completed.  See Stegall, 11 Vet. App. 268 (1998).  

A VA examination was provided in July 2012.  The examiner reviewed the claims file.  The examiner provided a negative nexus opinion and noted the absence of any symptoms during service and there was no evidence of sleep apnea until many years after separation from active service.  The examiner did not use the language: "at least as likely as not" as requested by the remand.  However, the Board finds that the opinion is adequate and substantially complied with the remand.  The examiner responded to the question as posed in the examination request and remand and stated that sleep apnea was "not caused by or a result" of military service and provided a supporting rationale.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, the Veteran disputed certain information in the examiner's opinion.  The examiner indicated that the Veteran was overweight at the time of diagnosis and was still overweight.  The examiner stated that weight was a contributing factor to sleep apnea.  The Veteran has contended that he is not overweight.  However, a May 2007 VA treatment record noted that his BMI was over 30.  In addition, his weight is over 200 pounds.  Thus, the Board does not find that the examiner's statement that the Veteran is overweight to be inaccurate or inconsistent with the evidence of record.  The Veteran also disputed the examiner's statement that the Veteran "continued to smoke" and smoking was a contributing factor to sleep apnea.  Review of the evidence reflects that the Veteran does not smoke.  Despite this inaccuracy, the examiner's opinion remains adequate.  Identifying smoking as a contributing factor to sleep apnea does not render the opinion as to whether sleep apnea is directly related to service inadequate.  The examiner provided an explanation as to why the Veteran's sleep apnea was not related to service by citing the absence of any symptoms during active service and the gap in time between separation from active service and the first evidence of sleep apnea in 2007.  As detailed below, the Board finds that the Veteran's statements related to onset and chronic symptoms are not credible.  Accordingly, the Board finds that the examiner's opinion is adequate and substantially complied with the Board's remand directive.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, id.; D'Aries, id.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Compensation may be paid to a claimant who is "a Persian Gulf veteran," who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which became manifest either during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorder; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).   



Analysis

Initially, the Board will consider whether the Veteran is entitled to service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran's DD Form 214 shows that his awards include Southwest Asia Service Medal with Bronze Service Star and Kuwait Liberation Medal- Saudi Arabia.  He is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  However, the Board finds that service connection is not warranted for sleep apnea based on his service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Veteran's symptoms have been attributed to a known diagnosis-sleep apnea.  The Board assigns great probative value to the medical evidence of record, to include a sleep study, which document the findings of sleep apnea.  While the Veteran may believe that he has Gulf War Syndrome or an undiagnosed illness, as a lay person, he is not competent to provide a medical opinion as to whether he has an undiagnosed illness.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He has not been shown to possess the medical expertise or knowledge to provide such an opinion.  Such is a complex medical question that cannot be resolved without medical expertise and knowledge.  The Board assigns great probative weight to the objective medical evidence of record, to include the VA examination, as to the diagnosis of sleep apnea.  In light of the above, service connection is not warranted as due to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Next, the Board will consider service connection otherwise on a direct-incurrence basis.  

The Veteran contends that his sleep apnea began during active service and continued until the present.  In a September 2009 statement, the Veteran explained that he was a Gulf War Veteran and was diagnosed with sleep apnea.  He quoted the Department of Defense Comprehensive Clinical Evaluation Program (CCEP) that symptoms such as fatigue, joint pain, headache, or sleep disturbance were common with Gulf War veterans.  He stated that sleep apnea was "another Gulf War illness."  

The medical evidence reflects that the Veteran has a current disability.  An August 2007 sleep study reflects a diagnosis of mild obstructive sleep apnea (OSA).  

With respect to an in-service injury or disease, the service medical treatment records are absent for any notations related to sleep complaints or sleep apnea.  Reports of medical examination dated in January 1974, April 1977, November 1978, June 1981, November 1986, and March 1993, do not reflect any notations related to sleep.  In addition, reports of medical history dated in January 1974, November 1978, June 1981, November 1986, and March 1993, show that the Veteran checked the box "no" when asked if he had frequent trouble sleeping.  The separation report of medical history dated in March 1993 reflects that the Veteran reported many ailments and symptoms to include pain in lower stomach, painful joints, eye trouble, back pain, high blood pressure, and depression.  He did not report any difficulty with his sleep.  

In July 1993, immediately following separation from active service, the Veteran filed claims for service connection to include stress.  He was provided a VA neuropsychiatric examination in September 1993.  The Veteran reported that he wanted to be evaluated for stress.  He stated that his job was very stressful in Saudi Arabia and he was a computer operator that processed requests for supplies.  He stated that he had to work fast and furious because of the bulk of requests and the speed needed to move supplies over there.  He began to not sleep well and toss and turn a lot at night.  Since he returned, he had been doing pretty well and his sleep was a lot better.  The impression was listed as history of adjustment disorder.  The Board recognizes that the examination report indicated that the Veteran did not sleep well during service due to his stressful job.  There is no indication of any snoring or sleep apnea during the September 1993 VA examination.  Following the examination, there is no mention of any sleep problems until more than 10 years later.    

A May 2007 VA treatment record reflects that the Veteran complained of snoring while sleeping-per wife noticing.  He admitted he sometimes felt sleepy in the daytime.  His body mass index (BMI) was greater than 30 and s/o obesity.  He did not smoke.  The medical treatment records dated prior to 2007 do not reflect any complaints or notations related to sleep or snoring.  

With respect to a nexus relationship, the Veteran was provided a VA examination in July 2012.  The examiner reviewed the claims file.  A diagnosis of sleep apnea was listed.  The Veteran reported that his snoring problem started in 1982 while in Germany.  He was told by his wife that he snored.  He was not seen for this while in service nor was he seen for snoring or sleep problems until he was first seen at the VA in 2007 and diagnosed at that time.  The Veteran reported that he used his C-PAP machine about four nights a week.  The examiner opined that the sleep apnea was not caused by or a result of his military service.  The examiner did not find any entries in the service treatment records of any complaints of, or treatments for, any symptoms related to sleep apnea and the Veteran was first seen for sleep problems in 2007.  The examiner noted that this was 14 years after the Veteran separated from service.  The Board attributes great probative value to the examiner's opinion.  The examiner noted the Veteran's reported history, but provided a negative opinion.  In support of the opinion, the examiner cited to the evidence and the gap in time between separation from active service and the first evidence of sleep apnea.  See Prejean v. West, 13 Vet. App. 444 (2000).  Therefore, service connection is not warranted as the most probative evidence does not relate the Veteran's disability to active service.  

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran reported that he experienced snoring and sleep apnea symptoms since active service.  The Board does not find it reasonable that the Veteran would be experiencing such symptoms and not report these symptoms during active service.  Again, the reports of medical history show that the Veteran denied frequent trouble sleeping.  In addition, the Veteran reported many other ailments on his separation report of medical history, but did not report any problems with his sleep.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  While the Veteran reported experiencing tossing and turning during a 1993 neuropsychiatric examination, such symptoms were discussed in terms of his claim for service connection for stress and he did not mention experiencing symptoms of snoring, which he has attributed to his sleep apnea.  Further, medical treatment records dated prior to 2007 do not reflect any complaints related to sleep.  Due to the conflicting evidence of record, the Board finds that the Veteran is not credible with respect to his reports of onset and chronic symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

The Board recognizes the Veteran's statements that his sleep apnea is related to active service.  While a lay person may be competent to describe lay-observable symptoms, that lay person is not competent to provide an opinion as to whether sleep apnea is related to active service.  Here, the Board has found that the Veteran is not credible with respect to his reported onset of sleep apnea.  Therefore, his opinion that his sleep apnea had its onset during active service and continued until the present time is entitled to little, if any, probative value.  With respect to an opinion as to any other causal relationship between service and his sleep apnea, to include the Veteran's belief that it could be related to exposure to smoke from oil fields, such is a complex medical question.  The Veteran has not been shown to possess the requisite medical training or knowledge to opine as to the cause of his sleep apnea.   See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board attributes the most probative value to the VA examiner's opinion.  The examiner has medical expertise, reviewed the claims file, noted the Veteran's reported history, and provided a negative nexus opinion supported by a well-reasoned rationale.

In sum, the most probative and credible evidence of record does not support a finding of a relationship between the Veteran's sleep apnea and active service.  The preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


